Citation Nr: 0415891	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  96-36 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for prostatitis with left epididymitis and back pain.


REPRESENTATION

Appellant represented by:	Jeffrey W. Wood, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to March 
1972.

The case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 rating decision issued in January 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which, in pertinent part, 
denied entitlement to a disability rating in excess of 20 
percent for the veteran's prostatitis with left epididymitis 
and back pain.  In April 1998, the veteran withdrew his 
request for a hearing.  See 38 C.F.R. § 20.704 (2003).

In a June 1998 decision, the Board affirmed the RO's decision 
continuing the veteran's 20 percent rating.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 1999 Joint 
Motion to Vacate and Remand and to Stay Further Proceedings 
(Joint Motion), the parties asked that the Board's June 1998 
decision be vacated and the matter be remanded to the Board 
for readjudication and disposition consistent with the Joint 
Motion.  On July 14, 1999, the Court granted the Joint Motion 
and vacated the June 1998 decision, remanding the case to the 
Board for readjudication and disposition consistent with that 
motion.

In March 2000, the Board remanded the case to the RO for 
additional development.  The case is now before the Board for 
further appellate consideration.

A review of the record indicates that the veteran's request 
to reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD) has yet to be 
adjudicated.  The Board notes that the RO has created a 
temporary file for his claim.  This issue is referred to the 
RO for adjudication.




FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran's service-connected prostatitis with left 
epididymitis and back pain was manifested by left epididymal 
pain and tenderness; it is not manifested by awakening to 
void more than four times per night; marked obstructive 
symptomatology with markedly diminished peak flow rate (less 
than 10 cc/sec); and urinary tract infections requiring 1 to 
2 hospitalizations per year, and/or intermittent intensive 
management.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
prostatitis with left epididymitis and back pain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.951, 4.1-4.10, 4.115a, 4.115b, 
Diagnostic Codes 7518, 7527 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted and became effective.  
The VCAA provides that VA will notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the statutory changes in the VCAA.  See 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which was effective August 29, 2001.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Joint Motion noted that the Board's June 1998 decision 
relied solely on the November 1996 VA examination report, 
which indicated that the veteran had only a "history of left 
epididymitis, as well as prostatitis," and failed to discuss 
the credibility and probative value of other pertinent 
evidence in light of the diagnostic criteria.  For example, 
in a September 1996 statement, the veteran indicated that he 
urinates at intervals of one hour or less, wears an appliance 
for the problem, and changes absorbent material three to four 
times per day.  In addition, it was noted that the VA 
examiner indicated that the veteran complained of "urinary 
frequency, urgency and urge incontinence" and related a one-
year history of intermittent incontinence which seemed to be 
worsening, but failed to indicate whether the veteran is 
required to wear absorbent materials and, if so, the 
frequency with which they are changed.  The June 1998 
decision was vacated and the case was returned to the Board 
for readjudication and disposition consistent with the Joint 
Motion.  In March 2000, the Board remanded to the case to the 
RO to obtain healthcare provider information from the veteran 
and to afford him another examination.

With regard to the RO's compliance with the March 2000 Board 
remand instructions, in an April 2000 letter, the RO asked to 
veteran to provide the names, addresses, and approximate 
dates of recent treatment for VA and non-VA healthcare 
providers who had treated him for his service-connected 
disability and to sign authorizations for release of 
information for each non-VA provider.  The veteran did not 
respond.  In a June 2001 letter, the RO informed the veteran 
that he would be scheduled for a period of admission and 
observation so that a proper determination could be made as 
to the severity of his disability.  The veteran's July 2001 
VA examination was cancelled due to two family emergencies 
and the veteran asked that it be rescheduled at the end of 
August 2001 or later.  The veteran was rescheduled by a 
January 2003 letter for a February 6, 2003 examination, but 
he failed to report.  In two letters dated in January 2003, 
but received in February and March 2003, the veteran 
indicated that his urinary condition prevented him from being 
examined, that he had to pay for destroying the person's 
seat, who carried him to the VA examination; that he was told 
by the VA examiner that this was all that was needed; that 
his daughter and wife still required medical attention; and 
that his aunt died on January [redacted], 2003.  The veteran asked 
that the RO rule on his claim based on all the evidence in 
the record in particular the 1995 Lake City treatment record 
and the 1996 VA examination report, adding that if an 
increased rating was denied, he would refile his claim.  In 
March 2003 and April 2003, the RO received information that 
there were no treatment records in the Gainesville VA Medical 
Center's (VAMC's) medical records system and readjudicated 
the claim, issuing a supplemental statement of the case and 
addressing the issue of the effect of his repeated failure to 
report for examination.  In an April 2003 statement, the 
veteran requested that his appeal be sent to the Board 
without waiting 60 days, reiterating that it was hard for him 
to make any appointment at that time and asking the RO to use 
whatever information he had.  In a July 2003 letter, the RO 
informed the veteran of the revised duty to notify and assist 
under the VCAA; what information he needed to provide to 
warrant a higher rating, what information VA had and would 
provide, and asked him to provide healthcare provider 
information and to indicate whether he was able to attend a 
VA examination at that time.  

In a February 2004 letter, the RO enclosed a copy of its July 
2003 letter and again asked the veteran to indicate whether 
he was able to attend a VA examination.  It was specifically 
requested that the veteran respond within 30 days of the date 
of the letter if he was able to attend a VA examination.  The 
RO further pointed out that if he needed assistance or had 
additional questions, he could call the toll free telephone 
number provided in the letter.  The veteran's attorney 
forwarded a letter to the Board on June 15, 2004, wherein he 
indicated that the veteran had been dependent on his daughter 
for transportation to the VA medical center and she had been 
suffering from injuries in February 2004 and requested that 
the claims folder be remanded to the RO in order to schedule 
the veteran for an examination.  In this regard, the Board 
points out that the veteran had been requested to contact the 
RO within 30 days of the letter or his claims folder would be 
returned to the Board for further action.  He was provided a 
prepaid envelope, VA Form 21-4138 and a toll free telephone 
number.  A copy was also sent to his attorney.  The Board 
wishes to emphasize that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Clearly, therefore, 
it is incumbent upon the veteran to cooperate in any way that 
will facilitate the RO's efforts in developing this claim, to 
include reporting for an examination or informing the RO 
within the required time of an inability to appear for an 
examination.  Given the foregoing, the Board finds that the 
RO has substantially complied with the Board's March 2000 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
The appellant was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  As noted 
above on multiple occasions, VA asked the appellant to sign 
release of information forms and/or submit any additional 
medical evidence or lay evidence to support his claim.  In a 
March 1995 statement of the case and in supplemental 
statements of the case issued in May 1997 and March 2003, the 
RO informed the appellant of what was needed to establish a 
higher rating and he was given additional chances to supply 
any pertinent information.  Moreover, the veteran was 
examined in November of 1994 and 1996.  Between June 2001 and 
February 2003, the veteran cancelled one examination and 
failed to report for another examination showing good cause.  
However, on repeated occasions the RO has asked the veteran 
to indicate if he was able to come for a VA examination, and 
the veteran had either failed to respond or gave a negative 
reply, adding that the case should go forward and be decided 
on the evidence in the record.  VA treatment records from the 
Gainesville/Lake City VAMCs have been associated with the 
claims file.  Moreover, the veteran withdrew his request to 
testify at a personal hearing.  Thus, the Board finds that VA 
has obtained, or made reasonable efforts to obtain, all 
evidence, which might be relevant to his claim.  Accordingly, 
the Board finds that no further notification or assistance to 
the appellant in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.655 
(2003).  Under these circumstances, the Board finds that the 
service medical records, VA treatment records, VA examination 
reports, rating actions, Board remands, and lay statements, 
are adequate for determining whether the criteria for a 
higher rating have been met.  

The Court in Pelegrini v. Principi, 17 Vet. App. 412 (2003) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that the Pelegrini decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, regarding the issue of entitlement to 
the increased rating discussed in this decision, a 
substantially complete application was received on February 
28, 1994.  Thereafter, in a rating decision dated in December 
1994 and issued in January 1995, the RO denied the veteran's 
request for an increased rating continuing the 20 percent 
protected rating for the veteran's genitourinary disability.  
Initially, the RO certified the veteran's appeal to the Board 
in 1997, prior to the enactment of the VCAA.  Only after the 
rating action was promulgated and the Board remanded the case 
in March 2000 did the RO, in letters to the veteran dated in 
July 2003 and February 2004 and a supplemental statement of 
the case dated in March 2003, provide notice to the claimant 
regarding what information and evidence must be submitted by 
the claimant, what information and evidence had or would be 
obtained by VA, and the need for the claimant to submit any 
evidence in his possession that pertains to the claim.  In 
the March 1995 statement of the case and two supplemental 
statements of the case, the RO also informed the veteran of 
what information and evidence is needed to substantiate his 
claim.  From July 2001 through February 2004, the RO 
repeatedly tried to schedule the veteran for reexamination in 
compliance with the Board's remand but he failed to report 
for an examination.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
420.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 421.  
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication notice 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
420.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice the AOJ provided to the appellant in July 
2003 and February 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the RO 
prior to the transfer and recertification of the appellant's 
case to the Board following the Board's March 2000 remand, 
and the content of that notice, along with the statement of 
the case and supplemental statements of the case, fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  In March 2003, the case was 
readjudicated and a supplemental statement of the case was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, to report for reexamination, and to 
respond to VA notices.  Finally, the veteran has asked that 
the appeal be decided on the evidence of record.  Therefore, 
not withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board also observes that, in Pelegrini, the Court held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By various informational 
letters, a statement of the case and two supplemental 
statements of the case, and their accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Background

Service medical records show that the veteran was treated for 
left epididymitis on several occasions during service, once 
as a result of trauma sustained in training and another time 
secondary to gonorrhea.  There are no complaints of, or 
treatment for, a back disorder in service.  The veteran's 
March 1972 separation examination did not reflect any 
disabilities.

A January 1974 VA treatment record shows complaints of pain 
in the lower back and swelling of the left testicle; however, 
the veteran did not wait to be seen by a physician.

At a May 1974 VA examination, the veteran complained of left 
testicular pain radiating to the left costovertebral angle 
and associated peroneal pains off and on since being treated 
for left epididymitis in service.  He stated that he had used 
ice packs to the scrotum with bed rest 8 to 10 times since 
1969 for relief of similar symptoms of left testicular pain 
and swelling with radiation to the peroneal area of the left 
back.  Lifting, prolonged standing and walking seemed to 
aggravate the symptoms.  The veteran denied having dysuria, 
hematuria, frequency, polyuria, nocturia, or gross pyuria.  
On examination, the veteran's prostate was not enlarged but 
it was very tender.  The left testicle was normal size.  His 
epididymis appeared to be rather tender, although there was 
no gross edema or swelling noted.  Diagnoses included 
prostatitis; mild epididymitis on left side; and back pain, 
etiology probably secondary to diagnoses of prostatitis and 
mild epididymitis.   

In an August 1974 rating, the RO granted service connection 
for prostatitis and mild epididymitis, left side, with back 
pain, and assigned a 20 percent rating, effective from 
January 21, 1974.  This rating has remained unchanged.

At an April 1976 VA examination, the veteran complained of 
testicular pain, radiating to the left costovertebral angle 
area and associated perineal pains.  On examination, the 
veteran undressed without difficulty and with good balance, 
but when asked to walk he seemed to be all crippled up.  
External male genitalia revealed some slight amount of thin 
discharge from the urethra.  On rectal examination, the 
prostate was not enlarged; it was soft, but very painful to 
massage.  There were no lesions of the penis or scrotum.  
Both testicles were normal in size and consistency and were 
nontender.  There was no evidence of epididymitis on 
examination.  The diagnoses included active, chronic 
prostatitis; epididymitis not found; and back pain, secondary 
to prostatitis.

VA records show treatment for probable epididymitis in April 
1977.

In May 1984, the veteran suffered a work-related low back 
injury, when he fell from a front-end loader, for which he 
was hospitalized in March and May 1986.  

In July 1987, the veteran failed to report for a VA 
examination.

Private medical records during the 1980s show no complaint 
of, or treatment for, his service-connected genitourinary 
disability.

In August 1989, the veteran was hospitalized at the VAMC for 
a seizure disorder, anxiety and depression and was treated 
for acute epididymitis of the left testicle.

Additional private treatment records dated in the 1980's show 
treatment mainly for back and seizure/psychiatric disorders.

At an October 1989 VA examination, the veteran reported that 
he was close to a mine that blew up and said the concussion 
damaged his left testicle and caused it to chronically swell 
and hurt.  On examination, the veteran's prostate was not 
enlarged and its surface was smooth and firm.  The examiner 
could not find any prostatitis or history of, or any 
abnormality, of the prostate.  Seminal vesicles, testes, 
cord, penis, and appendages were normal to palpation.  
Diagnoses included history of low back pain, prostatitis or 
any other prostate condition not found; and residual of 
trauma to the left testicle, currently asymptomatic.  

VA medical records from 1989 through August 1996 show 
primarily treatment for several nonservice-connected 
disorders.  A September 1994 record shows complaints of a 
two-year history of antibiotic treatment for left 
epididymitis.  The veteran reported daily voiding five times 
and nocturia of three or four times.  On examination, the 
left epididymis and the prostrate were tender.  The 
assessment was chronic epididymits/prostatitis.  A November 
1995 cystoscopy showed multiple loose urethral strictures, no 
tumors.  Uroflowmetry results reflected a maximum flow rate 
of 24.9 ml/second or (24.9 cc/sec) and a voided volume of 292 
ml.  At that time, the veteran complained of severe 
frequency, urgency, and incontinence.  The veteran's 
prostate/testes were normal and slightly tender but the 
veteran also complained of pain in the penis and radiating 
pain down the legs.  The veteran had a history of disc 
disease.  The assessment was neurogenic bladder secondary to 
spinal cord pathology.  The veteran was given Ditropan for 
nocturia.

At a November 1994 Agent Orange examination, the veteran 
claimed that his testicles and back were injured in a mine 
explosion while in Vietnam and that he was hospitalized for 
90 days.  He claimed that his testicles still ache all the 
time and that he had noted some painful post micturition 
hematuria over the past three months.  The prostate felt 
normal on digital examination.  The left testicle was 
slightly tender as was the epididymis.  No blood was noted 
after the prostatic examination.  The diagnoses included 
hematuria, due to chronic left epididymitis; history of low 
back pain; and no evidence of prostatitis on examination.

At a November 1996 VA examination, the veteran reported a 
history of left testicular swelling, as well as incontinence 
for the past year and a nine-month history of intermittent 
gross hematuria.  He stated that he had a cystoscopy done 
three months prior, which was noted to be within normal 
limits (WNL).  The veteran indicated that he had episodes of 
intermittent gross hematuria, with his last episode being 
approximately three months ago.  He denied a history of 
dysuria or urinary tract infections.  The veteran reported a 
one-year history of intermittent incontinence, which seemed 
to be worsening.  He stated that he had urinary frequency, 
urgency and urge incontinence.  On physical examination, the 
veteran was well developed, well nourished and in no acute 
distress.  His abdomen was soft, non-tender and non-
distended, and without any masses.  Examination of the 
genitourinary system revealed that the veteran had an 
uncircumcised penis, with normal phallus and no lesions.  His 
testes were descended.  The veteran had left epididymal pain 
and tenderness.  Rectal examination showed a normal sphincter 
tone, with no masses and mild tenderness to palpation.  The 
diagnostic impression was history of left epididymitis, as 
well as prostatitis.

In a September 1996 statement and others, the veteran 
indicated that he urinates at intervals of one hour or less, 
wears an appliance for the problem, and changes absorbent 
material three to four times per day.

Analysis

Initially, the Board observes, that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 38 C.F.R. § 3.655 as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  38 
C.F.R. § 3.655(a) (2003).  When the examination was scheduled 
in conjunction with a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the case 
here, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2003).  Here, the veteran was examined in November 1994 and 
1996 and he has asked, and the claim will, be rated on the 
evidence of record, since he has not reported for a 
reexamination.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When a disability not specifically provided for in the Rating 
Schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20 (2003).

Prostatitis is rated as prostate gland injuries, infections, 
hypertrophy, and postoperative residuals, and such is rated 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 
(2003).  Also, chronic epididymo-orchitis is rated as urinary 
tract infection.  38 C.F.R. § 4.115b, Diagnostic Code 7525 
(2003).  

Voiding dysfunction may be rated as urine leakage, frequency, 
or obstructive voiding.  38 C.F.R. § 4.115a (2003).

Voiding dysfunction involving urine leakage (including 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence) is rated 20 
percent when requiring the wearing of absorbent materials 
which must be changed less than 2 times per day.  A 40 
percent rating requires the wearing of absorbent materials, 
which must be changed 2 to 4 times per day.  A 60 percent 
rating, the maximum rating, requires the use of an appliance 
or the wearing of absorbent materials, which must be changed 
more than 4 times a day.  38 C.F.R. 
§ 4.115a.

For a rating based on urinary frequency, a 20 percent rating 
is warranted when there is a daytime voiding interval between 
one and two hours, or; awakening to void three to four times 
per night.  A 40 percent rating, the maximum rating, is 
warranted when there is a daytime voiding interval less than 
one hour, or; awakening to void five or more times per night.  
38 C.F.R. § 4.115a.

For a rating based on obstructive voiding, a 10 percent 
rating is warranted if there is marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) Post void residuals greater than 150 cc; (2) 
Uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec); (3) Recurrent urinary tract infections secondary 
to obstruction; (4) Stricture disease requiring periodic 
dilation every 2 to 3 months.  A 30 percent rating, the 
maximum rating, is warranted when there is urinary retention 
requiring intermittent or continuous catheterization.  38 
C.F.R. § 4.115a.

A urinary tract infection, which requires long-term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management warrants a 10 percent 
rating.  A 30 percent rating, the maximum rating, requires 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management.  38 C.F.R. § 
4.115a.

The medical evidence, including VA examination reports and 
outpatient treatment records, indicate that the veteran has 
complained of difficulty voiding and that he awakens to void 
three or four times per night and has received medication for 
incontinence.  None report the use of absorbent protection or 
an appliance.  These manifestations taken in combination with 
the frequency of the nocturia along with the other complaints 
of urinary frequency, urinary flow problems, and recurrent 
prostatitis support a 20 percent rating and no more.  Since 
this rating has remained in effect since 1974 and has been in 
effect over twenty years, it is now protected. See 38 
U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2003).  

Although the veteran contends that he has problems with 
urinary leakage, that he needs to urinate at least once an 
hour, and that he wears absorbent protection, which he 
changes three or four times a day, there is no medical 
evidence to support these contentions.  Over the past three 
years, the RO has repeatedly tried to reschedule the veteran 
for an examination, but he has failed to indicate when he 
will be free for such examination, or to report for 
observation at a VA hospital or for an examination, to 
ascertain the veracity of his statements.  The Board 
acknowledges that there have been many family difficulties 
affecting the veteran from reporting for an examination since 
the case was remanded to the RO; however, the Board does not 
find his statements credible without such an examination.  
This is particularly so in light of other statements made by 
the veteran, which lack foundation.  For example, the veteran 
has reported a history of injury to his back and left 
testicle in a mine explosion while stationed in Vietnam that 
supposedly resulted in being hospitalized for 90 days.  
Service records show that the veteran was AWOL several times 
while he was in Southeast Asia and that he was neither 
injured in a mine explosion nor hospitalized for 90 days 
while in service.  In addition, the veteran asserts that his 
clothing allowance is due to urine leakage; however, the 
record reflects that the veteran received a clothing 
allowance for the cream he uses for his epididymitis, not for 
urinary leakage.  Such inconsistencies and the veteran 
repeated refusal to indicate when he will be free to report 
for examination call into question the veracity of his 
assertions.

The evidence does not show the requirements for a rating 
greater than 20 percent for the veteran's genitourinary 
disorder.  There is no present medical evidence of urine 
leakage.  Although a September 1994 VA treatment record 
reflects complaints of voiding five times during the day and 
three or four times at night and a diagnosis of chronic 
epididymitis/prostatitis, November 1995 cystoscopy and 
uroflowmetry results were essentially normal, showing a 
maximum flow rate of 24.9 cc/sec and a voided volume of 292 
cc.  Moreover, a November 1995 treatment record reflects that 
the veteran's neurogenic bladder was secondary to his 
nonservice-connected spinal cord (disc disease) pathology.  
The veteran was prescribed Ditropan.  On a November 1994 
Agent Orange examination, the veteran's prostrate was noted 
as normal on digital examination and his left testicle and 
epididymis were slightly tender.  The diagnoses included no 
evidence of prostatitis; history of low back pain, and 
hematuria due to chronic left epididymitis.  At a November 
1996 VA examination, the veteran's testes were descended 
bilaterally and he had left epididymal pain and tenderness.  
The impression was that the veteran had a history of left 
epididymitis, as well as prostatitis, even though there was 
no evidence of either on examination.  Neither VA examiner 
indicated that the veteran wore absorbent protection or that 
the veteran had to urinate at least hourly.  Thus, the 
evidence does not reflect that the veteran awakens to void 
five or more times a night, or that his daytime voiding 
interval is less than an hour, as required for a 40 percent 
rating under the criteria for urinary frequency.

The Board further notes that the evidence fails to indicate 
that the veteran suffers from recurrent symptomatic 
prostatitis requiring drainage/frequent hospitalization 
(greater than two times/year) and/or requiring continuous 
intensive management as would be required for a 30 percent 
rating under the rating criteria for urinary tract 
infections.  There is no evidence of complaints of, or 
treatment for, urinary tract infections in the record.  The 
veteran denies any urinary tract infections.  There is no 
evidence of hospitalization for the veteran's service-
connected genitourinary condition since he was hospitalized 
for acute epididymitis of the left testicle in August 1989.  
The evidence fails to show that the veteran suffers from 
obstructive voiding with urinary retention requiring 
intermittent or continuous catheterization, which would also 
be indicative of a 30 percent rating.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected genitourinary 
disability standing alone presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 337, 338- 
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization, due solely to the 
veteran's service-connected disability, as to render 
impractical the application of the regular schedular 
standards.  The regular schedular standards and the 20 
percent rating currently assigned, adequately compensate the 
veteran for any adverse impact caused by his genitourinary 
disability.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.


ORDER

A disability rating in excess of 20 percent for prostatitis 
with left epididymitis and back pain is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



